Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 19, 2015

                                      No. 04-15-00428-CR

                                 Jessica Yvette GARANZUAY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 420081
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on September 4, 2015. On September 15, 2015, we
granted appellant’s motion for extension of time to file his brief and ordered appellant’s brief to
be filed by October 5, 2015. Appellant’s brief has not been filed.

       We ORDER appellant’s attorney to file appellant’s brief on or before November 3, 2015.
If appellant’s brief is not filed by that date, we will abate this appeal to the trial court for an
abandonment hearing. TEX. R. APP. P. 38.8(b)(2).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court